DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20, 26-34 are pending in the application.
Claim 31-34 are new.

Response to Amendment and Arguments
Applicant amended independent claims 1, 13, 26 to further specify:
a power control unit coupled to the one or more processors, wherein the power control unit is to: receive a first power information including a first priority information for a first application that is to be operated on the one or more processors, wherein the first priority information indicates that the first application is an application of a first power class; receive a second power information including a second priority information for a second application that is to be operated on the one or more processors, wherein the second priority information indicates that the second application is an application of a second power class,….. 
determine, based on the first power class, a first power consumption of the one or more processors when the first application…..
based on the second power class, a second power consumption of the one or more processors when the second application is operated on the one or more processors.
Applicant’s arguments with respect to amended claims have been fully considered but is moot in view of new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13, 26  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims recite “determine, based on the first power class, a first power consumption of the one or more processors when the first application is operated on the one or more processors; and determine, based on the second power class, a second power consumption of the one or more processors when the second application is operated on the one or more processors.”
However, after close inspection, the Examiner respectfully notes that the disclosure only describes a power control unit configured to control a first power consumption of the one or more processors based on the first power information for the first application, and determining to control a second power consumption of the one or more processors based on the second power information for the second application.  
[0046] The different power classes or application classes described above, e.g., a quality of service application class, a background application class, a user experience application class, a mission critical application class, or a responsiveness application class, are for examples only and are not limiting. There may be other additional or different kinds of power classes or application classes for the application 141. In some embodiments, the power classes or application classes may be represented by numeral values instead of descriptive terms, to represent the relative importance between different applications, so that the control unit 101 may assign different power resource based on the power classes or application classes. In embodiments, an application may belong to multiple application class, with the highest or most power sensitive class being controlling.

[0047] In embodiments, the power control unit 101 may determine to control a first power consumption based on the first power information 111 for the first application 141 to be operated on the processor 103, and to control a second power consumption based on the second power information 121 for the second application 143 to be operated on the processor 103. The power control unit 101 may determine to control the first power consumption based on the first power information 111 for the first application 141 by controlling the power source 107 to supply the processor 103, or by controlling an operating frequency or a voltage of the processor 103 to operate the first application 141. More details of the operations of the power control unit 101 may be illustrated in FIG. 4.

[0050] In embodiments, the priority information 213 may be similar to the priority information 113, or the priority information 123, to operate the application 141 or the application 143, as shown in FIG. 1. In embodiments, the priority information 213 may indicate that the application may be of a power class selected from a quality of service application class, a background application class, a user experience application class, a mission critical application class, or a responsiveness application class. In some other embodiments, the priority information 213 may be assigned as a numeral value instead of a detailed name. For example, the priority information 213 may be an integer value between 1 to 10, or any other suitable range according to the applications operated on the computer device.

[0051] In embodiments, the additional information 215 may include a minimal allowable voltage, a maximal allowable voltage, a minimal allowable frequency, or a maximal allowable frequency for the application to be operated, as discussed for the various application classes. The additional information 215 may be further divided into multiple parts. As shown, the additional information 215 may be divided into five parts, a part S2, a part S3, a part S4, a part S5, and a part S6, each representing different parameters. For example, the part S2 may represent a guaranteed minimal computational resources and power resources that cannot be violated for an application of a mission critical application class. The part S3 may represent a maximal computational resources and power resources that there is no reason to exceed for the application. The part S4 may represent an energy performance preference that has no hard restrictions. The part S5 may represent a desired computational resource and power resource allocation for the application. The part S6 may represent a time window for the power information 211.

[0052] FIG. 3 illustrates another example computer device 300 including a power control unit 301 to control power consumptions by one or more processors, e.g., a processor 303, a processor 304, or a processor 306, to operate different applications based on power information, in accordance with various embodiments. The power control unit 301 and the processor 303 may be similar to the power control unit 101 and the processor 103 as shown in FIG. 1.

[0035] In embodiments, the processor 103 may be a central processing unit (CPU). In some embodiments, the processor 103 may be a programmable device that may execute a program, e.g., the application 141 or the application 143. In embodiments, the processor 103 may be a microcontroller, a 16-bit processor, a 32-bit processor, a 64-bit processor, a single core processor, a multi-core processor, a digital signal processor, an embedded processor, or any other processor. In addition, the processor 103 may include multiple cores. The processor 103 may operate at an operating frequency or a voltage. In some embodiments, the power control unit 101 may determine to control the power consumption based on the power information 111 for the application 141 by controlling the processor 103 to operate the first application 141 at a certain operating frequency or a voltage. In general, higher operating frequency or voltage by the processor 103 to operate the first application 141 may consume more power.

[0043] In embodiments, the application 141 may be of a responsiveness application class, which may be operated in response to some external factors, and may last for a limited period of time when the external factors exist. For example, the application 141 may be a thread of a program for controlling a camera, or a thread of a program for controlling a sensor of a vehicle. An application of the responsiveness application class may have shorter duration. For example, a driver of a vehicle may activate a left turn light and may start to turn left. For a short time, the side camera or sensor of the vehicle may be turned on at full resolution, and the application 141 may control the camera or a sensor in the turning process. The application 141 may be of a responsiveness application class because it is in operation in response to the driver's left turn action. When the application 141 may be of a responsiveness application class, the application 141 may have similar power consumption operational characteristics as for a mission critical application class. The application 141 may be allocated a guaranteed minimal computational resources and power resources, e.g., a minimal voltage or operating frequency of the processor 103, and may further consume power at a maximal allowable frequency or voltage, without impacting other tasks. The power resource assigned to the application 141 may end when the vehicle finishes the left turn performed by the driver.

In summary, the disclosure discussed, based on the power information (e.g., power class, maximal allowable voltage/frequency, minimal allowable voltage/frequency,…..), the power control unit to control a power consumption, by controlling the processor to operate a specific application at a certain operating frequency or a voltage, of the one or more processor when a specific application is operated on the one or more processors.   
The disclosure does not discussed how a power control unit is configured to determine, based on the first power class, a first power consumption of the one or more processors when the first application is operated on the one or more processors; and determine, based on the second power class, a second power consumption of the one or more processors when the second application is operated on the one or more processors.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10, 13-18, 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wijngaarden et al. (“Wijngaarden”) in view of Brochard et al. US Pub. No. 2015/0248312 (“Brochard”).
The teachings of van Wijngaarden as disclosed in the previous Office actions are hereby incorporated by reference to the extent applicable to the amended claims.
Regarding claim 1, Wijngaarden teaches a computer device, comprising:
on or more processor [0045];
a power control unit coupled to the one or more processors [0047, 0054; variable power is received by the one or more processors based on a control from the operating system or power aware scheduling application, consequently, the system must inherently employ a power control unit], wherein the power control unit is to:
receive a first power information including a first priority information for a first application that is to be operated on the one or more processors, wherein the first priority information indicates that the first application is an application of a first power class [0113-0114; the application profile indicates application specific parameters including priority level (criticality) and the estimated power required to complete an application] [0004;  power consumption per application] [0058; power consumption per each task is estimated], 
and a second power information including a second priority information for a second application that is to be operated on the one or more processors, wherein the second priority information indicates that the second application is an application of a second power class (non- critical), wherein the first priority information is different from the second priority information [0114; an application profile includes an application power threshold which is the estimated power required to complete a given application from the start, plus, the minimum power required for critical applications] [0058, 0061;  a power-aware task scheduler estimates the power consumption necessary for each task, and subsequently, disposes of each task by scheduling it, monitoring it, suspending it, or terminating it; and an application profiler contains profiles for each application, or at least for categories of applications, and data in an application profile may include a type of application its priority class].
[0061] Application profiler 220 contains profiles for each application, or at least for categories of applications. The data in an application profile may include, for example, the type of application, its priority class, its typical execution time, the usage history of the application, and long-term usage patterns of the application. The priority class may be, for example, a user-specified classification as "critical" or "non-critical". Other priority classifications may define a hierarchy of two or more different levels depending on the relative importance of the application.

[0113] Application profiles indicate the type of application, the relative priority level of the application (including, e.g., whether the application is critical), what hardware subsystems and resources are needed to run the application, an initial estimate of the anticipated run-time and bandwidth needed (if any), and the application's execution profile as supplied by the vendor or the developer.

[0114] The application profile may also include an application power threshold (APT), which we define as the estimated power required to complete a given application from the start, plus the minimum power required for critical applications. As explained in detail below, an APT can be used in task admission control and task scheduling. The APT and other thresholds are provided and updated by the power-aware task monitor. They may be stored in the application profile database, and made available by copying them into a memory that is directly accessible by the power-aware task scheduler.

[0118] Application-specific hardware usage profiles identify the type of hardware subsystems that are required to run the application. For example, a profile may include the processor type and speed, the type and size of memory and storage, the display size and type. If may indicate the presence and activity of sensors, a camera, and a key pad. It may include information describing the transceiver and power amplification.

Although, Wijngaarden teaches an API through which the power-aware task monitor can obtain, for each application, an estimate of the total required power and the run-time [Para. 0065, 0014 and 0119].
Wijngaarden may not explicitly teach determine, based on the first power class, a first power consumption of the one or more processors when the first application is operated on the one or more processors; and determine, based on the second power class, a second power consumption of the one or more processors when the second application is operated on the one or more processors.
Brochard a method, system for processing an application in a computing.  Specifically, Brochard teaches 
determine, based on the first power class [Turbo -frequency bin], a first power consumption of the one or more processors [Nodes 110] when the first application is operated on the one or more processors; and determine, based on the second power class [nominal – frequency bin], a second power consumption of the one or more processors [Nodes 110] when the second application is operated on the one or more processors.
[0020] Analyzing the application 130 at block 230 includes running the application 130 using a number N of nodes 110 of the cluster 120 at one or more frequencies. Through the one or more executions, a profile of performance and power consumption to frequency may be developed for the application 130. This profile is used to sort the application 130 into an application bin. The number of application bins is equal to the number of frequency bins into which nodes 110 were sorted as described with reference to FIG. 3. This is because each application bin corresponds with a frequency bin. For example, applications 130 that have nearly linear frequency scaling (performance of the application 130 processing scales close to linearly as frequency of the nodes 130 increases) will be sorted into the application bin corresponding with the frequency bin associated with the highest effective turbo frequency range, because these applications 130 gain the highest performance boost based on overclocking. On the other end of the range, applications 130 that are memory bandwidth dependent and show no benefit from frequency scaling are sorted into the application bin corresponding with the frequency bin associated with the lowest effective turbo range (where nodes 110 operate at or closest to nominal frequency, f.sub.nom).

[0021] Selecting nodes 110 to process the application 130, at block 240, is based on the application bin corresponding with the application 130 that was submitted to the job scheduler 140. The application bin is either determined in the current job processing cycle (block 230) or determined based on the stored information. In the frequency bin corresponding with the application bin into which the application 130 is sorted, N nodes 110 are selected to process the application 130. Verifying availability and power compliance at block 250 includes determining if N idle nodes 110 are available in the frequency bin corresponding with the application bin of the application 130 and also determining whether the power constraint would be met by the N nodes 110 processing the application 130. When it is determined that N idle nodes 110 are not available in the frequency bin corresponding with the application bin of the application 130, N nodes 110 in the adjacent (lower effective turbo frequency range) frequency bin are checked for availability. This process of checking adjacent frequency bins is repeated until N idle nodes 110 (N available nodes 110) are found. If the process terminates (the lowest turbo frequency bin is reached before N idle nodes 110 are found), then the application 130 may be put back in the queue by the job scheduler 140 for later scheduling. The process of determining whether the power constraint would be met by the N available nodes 110 processing the application 130 is performed as discussed with reference to FIG. 4. [Read further Para. 0022]

In other words, a controller [145] configured to determine, based on a power class (high/low frequency), a power consumption of the one or more processors [Nodes 110] when the specific application is operated on the one or more processors.   
It would have been obvious to one of ordinary skill in the art to combine the teachings of Wijngaarden and Brochard before the effective filing date of the present application.  Both Wijngaarden and Brochard are in the same field of endeavor (managing limited power based on the specific power consumption of applications running on a computing device according to application power class).  Brochard specifically teaches determine, based on a power class, a power consumption of the one or more processors when a specific application is operated on the one or more processors to balance performance increase with power constraint compliance of Wijngaarden system.  
Regarding claim 2, Wijngaarden in view of Brochard teaches the first power class or the second power class are a quality of service application class, a background application class, [Wijngaarden, 0005, 0061, 0082], a user experience application class, a mission critical application class [Wijngaarden, 0061, 0081-0083, 0114; mission critical applications], or a responsiveness application class.
Regarding claim 3, Wijngaarden in view of Brochard teaches wherein the first power information further includes a minimal allowable voltage  [Wijngaarden, 0114; an application profile includes an application power threshold which is the estimated power required to complete a given application from the start, plus, the minimum power required for critical applications (equivalent)].
Regarding claim 4, van Wijngaarden in view of Brochard teaches the computer device of claim 1, and Wijngaarden further teaches wherein the first application includes a thread of a program for gathering data, a thread of a program for downloading traffic information, a thread of a program for in-vehicle infotainment, a thread of a program for assisted driving, a thread of a program for controlling an instrument panel, a thread of a program for controlling a camera, or a thread of a program for controlling a sensor [0011, 0045; a task is realized as a thread or lightweight process . . . operating system controls power to various hardware subsystems such as LCD, keyboard disk drives, memory modules, communications modules, sensors, camera, audio devices and the like].
Regarding claim 5, van Wijngaarden in view of Brochard teaches the computer device of claim 1, and further Wijngaarden further teaches wherein the power control unit is to determine to control the first power consumption based on the first power information for the first application by controlling a power source to supply the one or more processors to operate the first application, or by controlling an operating frequency or a voltage of the one or more processors to operate the first application [0052; a scheduling algorithm can adapt to switching between power sources of different kinds and a task scheduling algorithm to recognize switching between power sources and to adapt its scheduling strategies].
Regarding claim 6, van Wijngaarden in view of Brochard teaches the computer device of claim 1, and further Wijngaarden further teaches wherein the first power information including the first priority information for the first application is assigned by a scheduler of an operating system for the computer device, the first power information is stored in a control register in the one or more processors, and the power control unit is to receive the first power information from the control register [0058, 0061; a power-aware task scheduler estimates the power consumption necessary for each task, and subsequently, disposes of each task by scheduling it, monitoring it, suspending it, or terminating it; and an application profiler contains profiles for each application, or at least for categories of applications, and data in an application profile may include a type of application, its priority class].
Regarding claim 8, van Wijngaarden in view of Brochard teaches the computer device of claim 1, wherein the power control unit is to determine for the one or more processors to consume power at a maximal allowable frequency as indicated by the first power information to operate the first application, wherein the first priority information of the first power information is to indicate that the first application is of a mission critical application class [Wijngaarden, 0114; an application profile may include an application power threshold, which we define as an estimated power required to complete a given application from the start, plus the minimum power required for critical applications].
Regarding claim 9, van Wijngaarden in view of Brochard teaches the computer device of claim 1, and Wijngaarden further teaches wherein the power control unit is to determine for the one or more processors to consume power at a lowest possible frequency allowable by the power control unit to operate the first application, wherein the first priority information of the first power information is to indicate that the first application is of a background application class [0082, 0114; an application profile may include an application power threshold, which we define as an estimated power required to complete a given application from the start, plus the minimum power required for critical applications . . .some of the power-consuming background tasks].
Regarding claim 10, van Wijngaarden in view of Brochard teaches the computer device of claim 1, and Wijngaarden further teaches wherein the computer device is an in-vehicle automotive system, a wearable device, a smartphone, a computer tablet, a laptop, a game controller, a set-top box, an infotainment console, or an Internet of Things (IoT) device [0009; the computer device may be a larger mobile terminal (tablet) or laptop or notebook computer].
Regarding claim 13, Wijngaarden in view of Brochard teach a method comprising substantially the same steps as the limitations in claim 1 above and is rejected for the same reasons as disclosed in the rejection of claim 1.
It would have been obvious to one of ordinary skill in the art to combine the teachings of van Wijngaarden and Brochard before the effective filing date of the present application for the same reasons as disclosed above.
Regarding claims 14-18, they are method claims corresponding to the computer devices of claims 2-6 respectively.  Claims 14-18 recite steps that are substantially similar to the limitations of claims 2-6 respectively and are rejected for the same reasons as disclosed in the rejections of claims 2-6 above.
It would have been obvious to one of ordinary skill in the art to combine the teachings of van Wijngaarden and Brochard before the effective filing date of the present application for the same reasons as disclosed above.
Regarding claim 26, it recites a computer-readable medium having substantially the same limitations of the device of claim 1 and is rejected for the same reasons.
It would have been obvious to one of ordinary skill in the art to combine the teachings of van Wijngaarden and Brochard before the effective filing date of the present application.
 Regarding claim 27, it recites a computer-readable medium having substantially the same limitations of the device of claim 2 and is rejected for the same reasons.
It would have been obvious to one of ordinary skill in the art to combine the teachings of van Wijngaarden and Brochard before the effective filing date of the present application.
Regarding claim 28, Wijngaarden in view of Brochard teaches a computer-readable media of claim 26, and further teaches wherein the first application includes a thread of a program for gathering data, a thread of a program for downloading traffic information, a thread of a program for in-vehicle infotainment, a thread of a program for assisted driving, a thread of a program for controlling an instrument panel, a thread of a program for controlling a camera [0045; applications may control cameras or sensors], or a thread of a program for controlling a sensor [0045; applications may control cameras or sensors].
It would have been obvious to one of ordinary skill in the art to combine the teachings of van Wijngaarden and Brochard before the effective filing date of the present application.
Regarding claim 29, it recites a computer-readable medium having substantially the same limitations of the device of claim 3 and is rejected for the same reasons.
It would have been obvious to one of ordinary skill in the art to combine the teachings of van Wijngaarden and Brochard before the effective filing date of the present application.
Regarding claim 30, it recites a computer-readable medium having substantially the same limitations of the device of claim 5 and is rejected for the same reasons.
It would have been obvious to one of ordinary skill in the art to combine the teachings of van Wijngaarden and Brochard before the effective filing date of the present application.
Regarding claim 33, Brochard teaches the first power information further includes a maximal allowable frequency [Para. 0020 - bin corresponding with the frequency bin associated with the highest effective turbo frequency range].

Claims 7, 11, 12. 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wijngaarden in view of Brochard and further in view of Chen. et al. (US Patent Publication 2014/0365790 A1) (“Chen”).
Regarding claim 7, van Wijngaarden in view of Brochard teaches the computer device of claim 1, but may not explicitly teach wherein the power control unit is to determine for the one or more processors to consume a fixed frequency power as indicated by the first power information to operate the first application, and wherein the first priority information of the first power information is to indicate that the first application is of a quality of service application class.
However, Chen teaches wherein the power control unit is to determine for the one or more processors to consume a fixed frequency power as indicated by the first power information to operate the first application, and wherein the first priority information of the first power information is to indicate that the first application is of a quality of service application class [0053, 0067; an application may be an email application, and a frequency that the application checks an email server may be reduced in order to reduce power consumption . . . at least one mitigation action may be performed to increase an available a battery power of the mobile device, wherein the mitigation action may include adjusting data rate, or lowering video quality, or reducing screen brightness thereof].
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Chen with Wijngaarden and Brochard before the effective filing date of the present application.  Both Wijngaarden and Brochard are in the same field of endeavor (managing limited power based on the specific power consumption of applications running on a computing device).  Furthermore, both Wijngaarden and Brochard are directed to the same problem to be solved (distributing a finite amount of battery power to different applications that have different power consumption requirements and different power class).  Chen teaches additional techniques for managing battery power in a mobile device.  Chen teaches reserving battery power for an application prior to execution to ensure the application will be able to execute to completion. One of ordinary skill in the art would have motivation to reserve battery power in line with the power consumption estimates from van Wijngaarden and Brochard in order to ensure that enough power is available to perform the application before starting the application.
Regarding claim 11, van Wijngaarden in view of Brochard teaches the computer device of claim 1, wherein the power control unit is further to: detect a power, thermal, or current limit for the one or more processors [Wijngaarden, Claim 8, An indication of a battery conditions in obtained from a battery information source in response to a  request from an application to schedule a task] [Wijngaarden, 0057, 0159; power aware scheduling]; but may not explicitly teach to reduce the first power consumption to operate the first application before the power control unit is to reduce the second power consumption to operate the second application, wherein the first priority information included in the first power information for the first application is lower than the second priority information included in the second power information for the second application.
However, Chen teaches to reduce the first power consumption to operate the first application before the power control unit is to reduce the second power consumption to operate the second application, wherein the first priority information included in the first power information for the first application is lower than the second priority information included in the second power information for the second application [Chen, 0037; applications may be prioritized and more battery power may be allocated to higher priority applications and less battery power may be allocated to lower priority applications].
Regarding claim 12, Wijngaarden in view of Brochard and Chen teaches the computer device of claim 11, and further teaches wherein the first power class is a background application class, and the second power class is of a user experience application class, a mission critical application class, or a responsiveness application class; or the first power class is of a user experience application class, and the second power class is of a mission critical application class [Wijngaarden, 0061, 0082; a priority class may be a user-specified classification as “critical” or “non-critical”].
Regarding claim 19, van Wijngaarden in view of Brochard teaches the method of claim 13, and further teaches detecting a power, thermal, or current limit for the one or more processors [Wijngaarden, Claim 8, An indication of a battery conditions in obtained from a battery information source in response to a request from an application to schedule a task] [Wijngaarden, 0057, 0159; power aware scheduling]; but may not explicitly teach to reduce the first power consumption to operate the first application before the power control unit is to reduce the second power consumption to operate the second application, wherein the first priority information included in the first power information for the first application is lower than the second priority information included in the second power information for the second application.
However, Chen teaches to reduce the first power consumption to operate the first application before the power control unit is to reduce the second power consumption to operate the second application, wherein the first priority information included in the first power information for the first application is lower than the second priority information included in the second power information for the second application [Chen, 0037; applications may be prioritized and more battery power may be allocated to higher priority applications and less battery power may be allocated to lower priority applications].
Regarding claim 20, van Wijngaarden in view of Brochard and further in view of Chen teaches the method of claim 19 and further teaches  wherein the first power class is a background application class, and the second power class is of a user experience application class, a mission critical application class, or a responsiveness application class; or the first power class is of a user experience application class, and the second power class is of a mission critical application class [Wijngaarden, 0061, 0082; a priority class may be a user-specified classification as “critical” or “non-critical”].

Claims 31, 32, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wijngaarden/Brochard as applied to claim 1 above, and further in view of Kumar et al. US Pub. No. 2018/0239641 (“Kumar”).
Regarding claim 31, Brochard teaches a system, based on application characteristics, configured to balance the desired increase in performance with the corresponding increase in power consumption.  From the perspective of application, increase operating frequency may not necessary improve performance.  However, Wijngaarden/Brochard does not expressly teach the first power information further includes a maximum allowable voltage.
Kumar teaches a system and method for assigning job to one or more of the processing devices based on the power information for each of the processing device.  Specifically, Kumar teaches the first power information further includes a maximum allowable voltage.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the first power information of Wijngaarden and Brochard, before the effective filing date of the present application, to include a maximum allowable voltage of Kumar.  The motivation for doing so would has been to maximize performance without excessive power consumption.
Regarding claim 32, Kumar further teaches  the first power information further includes a minimal allowable frequency [see table above].
Regarding claim 34, Kumar further teaches the first power information further includes a minimal allowable voltage, a maximal allowable voltage, a minimal allowable frequency, and a maximal allowable frequency [see table above].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2015/0358810 to Chao et al. teach a processor executing an application may compare a projected battery power consumption of a certain task scheduled to be processed in the near future to a stored profile to identify that the application may be configured with a particular software configuration to best conserve the mobile device battery or maintain a certain quality of service (QoS). In some embodiments, profiles may include past application performance data, such as past processor, power, and other resource usage (e.g., 3G/4G cellular network connections, WiFi transceiver, Bluetooth transceiver, etc.). In this way, the processor executing the application may estimate the potential requirements for processing a task (e.g., predict power consumption, etc.) and determine a software configuration pre-associated as appropriate for such predicted requirements. In various embodiments, each application capable of being executed on the mobile device may be associated with individual profiles that may be used to identify different software configurations for each application based on operating conditions of the mobile device.
US Pub. No. 2010/0205137 to Barsness et al. teach a method for optimizing efficiency and power consumption in a hybrid computer system is disclosed. The hybrid computer system may comprise one or more front-end nodes connected to a multi-node computer system. Portions of an application may be offloaded from the front-end nodes to the multi-node computer system. By building historical profiles of the applications running on the multi-node computer system, the system can analyze the trade offs between power consumption and performance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/            Primary Examiner, Art Unit 2115